ORDER
The Office of Disciplinary Counsel (ODC) has filed a petition asking this Court to place respondent on interim suspension pursuant to Rule 17(b), RLDE, Rule 413, SCACR, and seeking the appointment of an attorney to protect respondent’s clients’ interests pursuant to Rule 31, RLDE, Rule 413, SCACR. Respondent has filed a return in which he consents to being placed on interim suspension and reports having made arrangements to protect the interests of his clients without the necessity of appointing an attorney to protect. In response to the return, ODC withdraws its request for the appointment an attorney to protect respondent’s clients’ interests at the present time.
Pursuant to Rule 17(b), RLDE, respondent’s license to practice law in this state is hereby suspended until further order of the Court. Should it determine that it is in the best interests of respondent’s clients or others to appoint an attorney to protect, ODC may file a petition seeking appointment of an attorney to protect pursuant to Rule 31, RLDE.
IT IS SO ORDERED.
/s/ Costa M. Pleicones, A.C.J.
FOR THE COURT